NewMAN, J.
On the question whether the relation of the parties was such that the deceit practiced upon the plaintiff by the defendant will support the action the case very much resembles Grant v. Hardy, 33 Wis. 668. To make the deceit actionable, it is not necessary that the relation of the parties to each other shall be that of partners or tenants in common. Other relations wffiich require and inspire trust and confidence to be reposed by the party deceived in the other may be sufficient to bring the case within the rule, as stated in Grant v. Hardy on page 674. If the defendant was under no obligation to the plaintiff to tell him all he knew about the land, he was at least under obligation not to deceive .him by false statements wfith reference to it or the price at which it was to be bought by them. This he did, and so obtained from him much more than plaintiff’s share of the price.
It is not denied that the defendant purposely deceived the plaintiff as to the purchase price of the land. Plaintiff supposed that the price to be paid was $8,000. It was, in truth, only $3,000. As it was represented to plaintiff, his share of the price was $4,000. In truth, his share of the *399price was only $1,500. ITe gave to the defendant, on his representation, $2,500 more than his share of the price and more than he would have given' if the defendant had not deceived him. Yet it is argued that this deceit is not actionable, because, it is said, the plaintiff was not damaged by it. This contention is based upon the assumed fact that the bargain was a good one at the price of $8,000. It must be evident that it would have been'a better bargain at the price of $3,000. The plaintiff was entitled to his share of the full profit of the bargain: He was entitled to all the profit there was in the bargain by paying only his share of the price. Whatever he has paid more than his share of the price, by so much is the value of his bargain diminished. This is damage. It is damage of which the deceit is the cause. The plaintiff paid $2,500 more than his share of the price. The judgment of the circuit court is right, and is affirmed.
By the Court.— Judgment affirmed.